•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00214-CV

IN RE Mike HARMS and Cassandra HARMS
Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: April 7, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On March 15, 2010, relators filed a petition for writ of mandamus and an emergency motion
for temporary relief.  The court has considered relators’ petition for writ of mandamus and the
response of real party in interest.  The court is of the opinion that relators are not entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
The stay imposed by this court’s order of March 16, 2010 is lifted.  
  PER CURIAM